DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 N.J.P., a child,
                                   Appellant,

                                        v.

                             STATE OF FLORIDA,
                                  Appellee.

                        No. 4D20-1645 and 4D20-1873

                                 [May 12, 2021]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019CJ000025A, 562017CJ000052A, and 562018CJ000553A.

   Carey Haughwout, Public Defender, and Erika Follmer, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy, Assistant
Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   N.J.P., a juvenile, appeals his adjudication and disposition. He also appeals
the trial court’s denial of his motion to correct his disposition orders under
Florida Rule of Juvenile Procedure 8.135. We affirm N.J.P.’s adjudication and
disposition without comment but reverse and remand to correct the disposition
orders and imposed costs.

   The trial court adjudicated N.J.P. delinquent for carrying a concealed weapon,
battery, and violating probation.      The trial court entered three separate
disposition orders for each of N.J.P.’s cases, but only two are at issue: the
disposition order for N.J.P.’s probation violation (2017-CJ-52A) and battery
(2018-CJ-553A).

    These two disposition orders failed to note the time N.J.P. spent in secure
detention before disposition and did not list the statutory maximum for each
offense. Additionally, the probation violation order did not specify the conditions
of probation that N.J.P. violated. The trial court also imposed $200.00 in
prosecution costs in the probation violation case and $100.00 in prosecution
costs and $100.00 in public defender fees in the battery case.

                                        1
   “The standard of review for a motion to correct a sentencing error is de novo.”
Fain v. State, 308 So. 3d 190, 192 (Fla. 4th DCA 2020) (citation omitted). 1

    Florida Rule of Juvenile Procedure 8.115(d)(2) requires that disposition orders
“state the disposition of each count, specifying the charge title, degree of offense,
and maximum penalty defined by statute and specifying the amount of time
served in secure detention before disposition.” “[I]t is not enough for a
disposition order to merely reference the maximum statutory sentence for an
offense without specifying what the maximum sentence actually is.” A.M.R. v.
State, 134 So. 3d 502, 503 (Fla. 4th DCA 2014).

    In addition, “[i]f a trial court revokes a defendant’s probation, the court is
required to render a written order noting the specific conditions of probation that
were violated.” Hardison v. State, 271 So. 3d 1230, 1231 (Fla. 4th DCA 2019)
(quoting King v. State, 46 So. 3d 1171, 1172 (Fla. 4th DCA 2010)). This applies
to juveniles the same as adult defendants. See M.A.L. v. State, 110 So. 3d 493,
498 (Fla. 4th DCA 2013).

   Here, the trial court’s disposition orders do not comply with rule 8.115(d)(2)
because they only included language stating that N.J.P. would be committed for
an indeterminate period no longer than his twenty-first birthday or the
maximum term of imprisonment. This language does not sufficiently state the
maximum penalty for the charged offense. See A.M.R., 134 So. 3d at 503. The
orders also do not state the amount of time N.J.P. had served in secure detention
before disposition. See Fla. R. Juv. P. 8.115(d)(2). On the probation violation
disposition order, the trial court failed to make required written findings stating
which conditions of probation N.J.P. violated. See M.A.L., 110 So. 3d at 498.
The State concedes these errors.

    The trial court also imposed heightened prosecution costs and public
defender fees without making factual findings to justify those costs. Juveniles
are assessed prosecution costs under the same statute as adult defendants. See
§ 985.032(2), Fla. Stat. (2018). The statute mandates that juveniles are assessed
minimum prosecution costs of $50.00 per case when the charge is a
misdemeanor offense and $100.00 if the charge is a felony offense. See §
938.27(8), Fla. Stat. (2018).      Juveniles are also assessed costs of legal
representation under the same statute as their adult counterparts. See §
985.033, Fla. Stat. (2018). When a juvenile is represented by a public defender,
they must be assessed with public defender fees of at least $50.00 per case when
charged with a misdemeanor offense, and $100.00 per case when charged with
a felony offense. See § 938.29, Fla. Stat. (2018).

1 Although Fain involved a motion to correct a sentencing error under Florida Rule of
Criminal Procedure 3.800(b), Florida Rule of Juvenile Procedure 8.135(b)(2) is the
juvenile version of that rule. See D.G. v. State, 896 So. 2d 920, 921 (Fla. 4th DCA 2005).

                                            2
   “Statutorily mandated costs may be imposed without notice to the defendant.
However, the trial court is required to give the defendant notice of the imposition
of discretionary costs and to make an oral pronouncement of such costs and
their statutory basis.” Finkelstein v. State, 944 So. 2d 1226, 1227 (Fla. 4th DCA
2006). Additionally, “the trial court is required to make factual findings that
such higher fees or costs were actually incurred.” Davis v. State, 256 So. 3d 902,
902 (Fla. 4th DCA 2018) (addressing public defender fees); see also Bevans v.
State, 291 So. 3d 591, 594 (4th DCA 2020) (same but addressing prosecution
costs).

    N.J.P.’s probation violation case is a felony offense, and his battery case is a
misdemeanor offense. The minimum amount that the trial court was required
to impose for these offenses was $100.00 in prosecution costs in the probation
violation case, $50.00 in prosecution costs in the battery case, and $50.00 in
public defender fees in the battery case. See § 938.27(8), Fla. Stat. (2018); §
938.29, Fla. Stat. (2018). The trial court imposed more than these minimum
amounts in the disposition order but did not orally pronounce the heightened
costs and fees at the disposition hearing, and it did not make factual findings
that the higher costs and fees were justified. This is reversible error and the
State properly concedes. See Finkelstein, 944 So. 2d at 1227; Davis, 256 So. 3d
at 902.

    We reverse and remand for the trial court to enter amended disposition orders
in the probation violation case and battery case that comport with Florida Rule
of Juvenile Procedure 8.115(d)(2). The probation violation disposition order must
also contain written findings noting which conditions of probation N.J.P.
violated. See Hardison, 271 So. 3d at 1231. These amended disposition orders
shall be entered nunc pro tunc to July 21, 2020, as requested by the parties. The
trial court must also impose the statutorily mandated prosecution costs and
public defender fees or hold a hearing to justify the increase. See Brinson v.
State, 302 So. 3d 916, 918 (Fla. 4th DCA 2020); Desrosiers v. State, 286 So. 3d
297, 300 (Fla. 4th DCA 2019).

   Affirmed in part; reversed in part and remanded with instructions.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                               *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                         3